IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MCKESSON CORPORATION                 : No. 80 EAL 2016
                                     :
                                     :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
            v.                       :
                                     :
                                     :
GREGORY S. CAMPBELL, WAYFARER        :
AVIATION, INC. F/K/A JDA ACQUISITION :
COMPANY, INC., ARCADIA AVIATION,     :
ARCADIA AVIATION, LLC, ARCADIA       :
AVIATION, LTD., ARCADIA AVIATION     :
INVESTORS, LLC, ARCADIA AVIATION     :
MANAGERS, LLC, ARCADIA AVIATION      :
IAD, LLC, ARCADIA AVIATION MSV,      :
LLC, ARCADIA AVIATION PHF, LLC       :
ARCADIA AVIATION WEY, LLC            :
                                     :
                                     :
                                     :
                                     :
                                     :
                                     :
PETITION OF: GREGORY S. CAMPBELL :


                                       ORDER



PER CURIAM

       AND NOW, this 4th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.